Order issued October 30, 2012




                                         In The
                            Qrtntrt uf \ppcahi
                     ift1! Oiitrirt uf Jixiu at afta
                                  No. 05-i 1-01259-CV


                           DELCOM GROUP, LP, Appellant

                                           V.

                 DALLAS INDEPENDENT SCHOOL DISTRICT AND
          R.L.S. INTERESTS, INC. D/B/A PRIME SYSTEMS, INC., Appellees


                                        ORDER


                       Before Justices O’Neill, Francis, and Murphy

      Appellant’s September 4, 2012 motion for rehearing is DENIED.




                                                  MOLLY FÜNCIS
                                                  JUSTICE